EXHIBIT AMENDMENT NO.3 TO CREDIT AGREEMENT This Amendment No. 3 to Credit Agreement (this “Third Amendment”) is entered into as of May 30, 2008 by and among Select Comfort Corporation (the “Company”), Select Comfort Retail Corporation, JPMorgan Chase Bank, National Association, as Administrative Agent, the other financial institutions signatory hereto (the "Lenders") and Bank of America, N.A., as Syndication Agent. RECITALS A.The Company, the Subsidiary Borrowers, the Administrative Agent and the Lenders are party to that certain Credit Agreement dated as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement dated as of June 28, 2007 and Amendment No. 2 dated as of February 1, 2008 (the “Credit Agreement”).Unless otherwise specified herein, capitalized terms used in this Third Amendment shall have the meanings ascribed to them by the Credit Agreement. B.The Company has requested that the Administrative Agent and the Lenders amend the Credit Agreement to reflect certain changes thereto. C.The Administrative Agent and the undersigned Lenders are willing to amend the Credit Agreement on the terms and conditions set forth below. Now, therefore, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: 1.
